                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JOHN MASSEY,                                      *

Petitioner                                        *

v                                                 *           Civil Action No. ELH-17-2529

PAULA LANGMEAD,1                                  *

Respondent                                   *
                                            ***
                                        MEMORANDUM


       John Massey, who is self-represented, is a patient at Springfield Hospital Center

(“Springfield”) in Sykesville, Maryland. He has filed a petition for release, titled “Motion Request

To [sic] Withdrawal of NCR Plea Bargain After Debt To Society Paid, And Petitioner Did Not

Get What He Bargained For.” ECF 1. This court ordered Massey to clarify his claims. ECF 3.

       Thereafter, Massey filed a supplement. ECF 4 (collectively, the “Petition”). He claims

that he is confined “over and over for [a] 2002 crime,” id. at 5, and indicates that he is challenging

the decision of December 10, 2002, issued by a court in Prince George’s County, Maryland. Id.

at 1.2 Massey seems to allege that he is confined beyond the term of his sentence for a

misdemeanor. Id. at 5.



       1
         Massey sued the State of Maryland and the Circuit Court for Prince George’s County.
The Clerk shall amend the docket to name Paula Langmead, Chief Executive Officer at Springfield
Hospital Center, Massey’s custodian, in lieu of the State of Maryland and the Circuit Court for
Prince George’s County. ECF 7; see Rumsfeld v. Padilla, 542 U.S. 426, 436 (2004) (stating “the
proper respondent is the warden of the facility where the prisoner is being held”).
       2
          Because Massey is challenging a State court judgment, if he refiles his Petition after
exhaustion, they will be considered pursuant to 28 U.S.C. § 2254. “[R]egardless of how they are
styled, federal habeas petitions of prisoners who are ‘in custody pursuant to the judgment of a State
court’ should be treated as ‘applications under section 2254’ . . . even if they challenge the
execution of a state sentence.” In re Wright, 826 F.3d 774, 779 (4th. Cir. 2016). The statutory
        Paula Langmead, the Chief Executive Officer at Springfield, has filed a Response, along

with numerous exhibits, seeking dismissal of the Petition for lack of exhaustion and because the

claims have no merit. ECF 8. Massey did not file a Reply, although he was provided notice of

the opportunity to do so. ECF 9. Because Massey’s financial affidavits indicate he is indigent,

the Court will grant his requests for leave to proceed in forma pauperis. See ECF 2; ECF 5.

        Upon review of the filings, I am satisfied that no hearing is necessary to resolve the dispute.

See Local Rule 105.6 (D. Md. 2016). For the reasons that follow, I will deny the Petition.

                                        I. BACKGROUND

        Massey is diagnosed with schizoaffective disorder and polysubstance abuse. ECF 8-5 at 6;

ECF 8-8 at 4, ¶7; ECF 8-11 at 3. He has a history of involuntary hospitalizations at Springfield,

beginning in 2008. In that year, the District Court for Prince George’s County found him Not

Criminally Responsible (“NCR”). Although Massey premises his petition for habeas relief on a

2002 conviction, and he was charged in other criminal cases in 2000- 2002,3 the only NCR verdict

in his record occurred in 2008, in connection with a charge of second degree assault. ECF 8 at 1-

2, ¶¶ 2, 3.




requirements that apply to § 2254 petitions include a one-year limitations period, an exhaustion
requirement, and a procedural pre-filing restriction on second or successive petitions.

        See, e.g., Criminal Action No. 1E00186229 (Dist. Ct. Prince George’s Cnty., August 16,
        3

2002); 2E00200944 (Dt. Ct. Prince George’s Cnty., February 26, 2003); 3E00292540 (Dist. Ct.
Prince George’s Cnty., May 1, 2008); 4E00149678 (Dist. Ct. Prince George’s Cnty., August 21,
2000); 1E00145195 (Dist. Ct. Prince George’s Cnty., August 4, 2000); 2E00200944 (Dist. Ct.
Prince George’s Cnty., February 26, 2002); 2E00200944 (Dist. Ct. Prince George’s Cnty.,
February 26, 2003). http://casesearch.courts.state.md.us/casesearch (last viewed December 7,
2018).

                                                  2
       The District Court for Prince George’s County found Massey NCR on April 10, 2008, and

ordered him committed to the Department of Health (“the Department”)4 in State v. Massey, Case

No. 001E00309653. In that case, Massey was charged with second degree assault for attacking

his roommate in a group home. ECF 8-1; ECF 8-2.

       On March 24, 2009, the District Court for Prince George’s County Maryland ordered

Massey conditionally released, to reside in the Assisted Living Program on the grounds at

Springfield and to continue his treatment and his prescribed medication. ECF 8-3. The Assisted

Living Program is a residential facility with limited supervision and direction. It was designed to

address the needs of patients with moderate mental illness and substance abuse conditions. ECF

8-5 at 6, ¶10.

       On May 21, 2010, the District Court for Prince George’s County found Massey in violation

of the terms of his conditional release. However, it was satisfied that Massey had demonstrated

that he was eligible to continue his conditional release with additional conditions. ECF 8-4. On

December 7, 2010, a petition for a hospital warrant was made. ECF 8-5 at 3.5

       A State administrative law judge (“ALJ”) conducted a hearing on December 16, 2010, to

determine whether Massey had violated the terms of his conditional release and, if so, whether he

was eligible for conditional release or discharge. Massey and his attorney from the Office of the

Public Defender were present, as was the licensed clinical social worker who represented the




       4
       As of July 1, 2017, the Department of Health and Mental Hygiene became the Maryland
Department of Health. 2017 Md. Laws Ch. 214.
       5
         A hospital warrant issued by a court authorizes a law enforcement officer to apprehend a
person alleged to have violated an order for conditional release and transport the person to a facility
designated by the Department. See Md. Code, Crim. Proc § 3-101(e)(1).

                                                  3
Department. ECF 8-5 at 2-3. The exhibits the ALJ admitted into evidence included Massey’s

psychiatric report, dated December 13, 2010. ECF 8-5 at 3.

        On January 4, 2011 the ALJ found that Massey had “engaged in altercations with other

patients and staff, and destroy[ed] the personal property of others, including the destruction of a

car windshield,” bullied other patients, did not regularly attend or participate in therapy sessions,

refused his mental health provider’s recommendation that he voluntarily admit himself for mental

health treatment and evaluation, and showed poor insight and judgment in a conditional release

environment, and recommended revocation of conditional release. ECF 8-5 at 4-7. On the same

day, the District Court for Prince George’s County revoked Massey’s conditional release and

committed him to the Department of Health for inpatient care and treatment. ECF 8-6.

       On August 12, 2011, the District Court for Prince George’s County granted Massey

conditional release from Springfield’s inpatient care. ECF 8-7. But, on December 13, 2011, a

hospital warrant was issued for Massey. ECF 8-8 at 3.

       An ALJ held a hearing on March 22, 2012, to consider whether Massey violated the terms

of his conditional release and his eligibility for conditional release or discharge. Massey’s social

worker filed an emergency petition on December 23, 2011, advising that Massey had become

“threatening and aggressive both verbally and physically toward his roommate as well as staff

members at his residential placement….” ECF 8-8 at 4, ¶3. Massey, his attorney from the Public

Defender’s Office, and a Department representative were present at the hearing. ECF 8-8 at 2.

Massey and his treating psychiatrist, Sandra Johnson, M.D., testified at the hearing. ECF 8-8 at 3.

The ALJ also considered documentary evidence, which included a copy of Massey’s psychiatric

evaluation dated March 9, 2012. ECF 8-8 at 3.




                                                 4
       The ALJ issued a decision on March 28, 2012. ECF 8-8. He found credible Dr. Johnson’s

testimony that Massey presented a danger to himself as well as to the person or property of others.

Id. at 6. Moreover, he was of the view that Massey was not ready for conditional release and should

remain committed to the Department for inpatient care and treatment. Id.

       On April 17, 2012, the District Court for Prince George’s County revoked Massey’s

conditional release ECF 8-9. However, on November 13, 2012, the District Court for Prince

George’s County granted Massey conditional release from Springfield’s inpatient care. ECF 8-10.

Then, on October 7, 2016, a hospital warrant was issued for Massey. ECF 8-11 at 2.

       An ALJ held a hearing on October 20, 2016, to determine whether Massey had violated his

conditional release and whether he was nonetheless eligible for conditional release or discharge.

Massey testified on his own behalf and was represented by his counsel from the Office of the

Public Defender. Also present was the Department representative, who presented testimony from

Geneva Osteen, M.D. and Olga Rossello, both of whom were accepted as experts in psychiatry

and were Massey’s treating psychiatrists. ECF 8-11 at 2-3.

       On October 25, 2016, the ALJ determined that Massey had violated a term of his

conditional release by changing his residence without notifying his mental health provider. ECF

8-11 at 5. The ALJ also found that Massey had stopped taking his medication, was exhibiting

paranoia, and was threatening to others. Specifically, on September 9, 2016, after Massey agreed

to be voluntarily admitted to Bon Secours Hospital, he tampered with a fire sprinkler and caused

significant flooding. He also slapped medication from a nurse’s hand and required physical

restraints and injections of medication after he threatened to kill his physician and other hospital

staff. ECF 8-11 at 3-5. In light of these facts, the ALJ recommended Massey’s continued

commitment to the Department for inpatient care and treatment. ECF 8-11 at 7.



                                                 5
         On November 22, 2016, the District Court for Prince George’s County revoked Massey’s

conditional release and continued his commitment. ECF 12.

                                         II. DISCUSSION

         A federal court may grant habeas relief for an individual who is “in custody pursuant to the

judgment of a State court” if the individual is “in custody in violation of the Constitution” or a

federal law. See 28 U.S.C. § 2254(a). Massey fails to state a cognizable basis for habeas relief.

         Respondents assert that the habeas petition is subject to dismissal for lack of exhaustion.

Under Rose v. Lundy, 455 U.S. 509, 518 (1982), before a petitioner may file a petition for federal

habeas relief, he must exhaust remedies available in state court. This exhaustion requirement is

satisfied by seeking review of the claim in the highest state court with jurisdiction to consider the

claim. 28 U.S.C. § 2254(b) & (c); Thomas v. Saint Elizabeth's Hosp., 720 F. Supp. 14, 15 (D.D.C.

1989).

         To my knowledge, Massey has not filed any State court proceedings regarding his

confinement. Both comity and judicial efficiency make it appropriate for this Court to insist on

complete exhaustion before considering this Petition. See Granberry v. Greer, 481 U.S. 129, 135

(1987). Of import, Massey does not dispute his failure to exhaust his claims. Accordingly, the

Petition will be dismissed for lack of exhaustion.

         Further, even if Massey had properly exhausted cognizable claims for habeas relief, he

provides no evidence that he has been unlawfully confined since 2002, and beyond any

misdemeanor sentence imposed. To the extent Massey’s Petition may be construed to allege a

Fourteenth Amendment due process claim, the court must examine whether a substantive right




                                                  6
protected by the Due Process Clause6 has been violated. In doing so, it is necessary to balance “the

liberty of the individual” and “the demands of an organized society.” Youngberg v. Romeo, 457

U.S. 307, 319 (1982) (quoting Poe v. Ullman, 367 U.S. 497, 542 (1961)). Decisions by

professionals are presumptively valid and “liability may be imposed only when the decision by the

professional is such a substantial departure from ... professional judgment, practice, or standard

as to demonstrate that the person responsible actually did not base the decision on such a

judgment.” Id. at 323 (emphasis added). In applying this standard, the Fourth Circuit has said that

a defendant’s actions must have “so substantially departed from professional standards that their

decisions can only be described as arbitrary and unprofessional.” Patten v. Nichols, 274 F.3d 829.

843 (4th Cir. 2001).

       Massey has been accorded multiple opportunities for conditional release, but has failed to

meet the terms imposed, and was found to pose a danger to himself or to others. The exhibits

indicate that the decisions to commit, conditionally commit, or revoke Massey’s conditional

commitment status were premised on recommendations made by ALJs to the District Court of

Prince George’s County. These recommendations were made after consideration of testimony and




       6
           In Maryland, a person who is committed by the court to the Department pursuant to a
plea of NCR is entitled to a release hearing within 50 days of commitment. See Md. Code, Crim.
Proc. § 3-115(a). The Department may request conditional release for a committed person at any
time. Id. at § 3-120. The conditions imposed on a person conditionally released may not continue
for more than five years, unless a party applies for an extension for good cause. Id. at § 3-118(c)
(referencing § 3-122 regarding extending imposed conditions beyond five years). If at any time
the Department considers that a committed person is eligible for conditional release, the
Department may apply for the conditional release to the court that committed the person. Id. § 3-
120(a)(1). If after five years the person has not violated the conditions of his release, he may remain
outside of confinement without conditions or judicial oversight. If a person is found to have
violated conditional release, the court may revoke the conditional release or extend the conditional
release by an additional term of five years. Id. at § 3-121(i).


                                                  7
evidence presented at administrative hearings at which Massey was present, testified, and was

represented by counsel. The record not suggest a due process violation.

                          III. CERTIFICATE OF APPEALABILITY

       The Court declines to issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2).

“When the district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA [certificate of appealability] should issue when

the prisoner shows, at least, that ... jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Massey

has provided no excuse for his failure to exhaust his claims. A certificate of appealability,

therefore, shall not issue. The denial of a Certificate of Appealability in the district court, however,

does not preclude Massey from requesting one from the appellate court.

                                        IV. CONCLUSION

       For the reasons stated, the Court will, by separate Order, dismiss this case for lack of

exhaustion.



December 13, 2018                                                      /s/
Date                                                            Ellen L. Hollander
                                                                United States District Judge




                                                   8
